       Case 2:19-cv-13421-JMV-SCM Document 1-2 Filed 06/05/19 Page 1 of 1 PageID: 11


                                   Copyrights-In-Suit for IP Address 96.242.14.86

ISP: Verizon Internet Services
Location: Jersey City, NJ



                                  Registration       Date of First          Effective Date of   Most Recent Hit
Title                             Number             Publication            Registration        UTC
Hot Fucking with Sexy Sybil and   PA0002144402       10/18/2018             11/27/2018          05/05/2019
Jake

Teach Me About Sex                PA0002140491       08/31/2018             09/24/2018          05/05/2019

Red Hot Christmas                 PA0002097531       12/23/2017             01/03/2018          04/01/2019

Stunning Sexy Shower              PA0002165727       03/21/2019             04/09/2019          03/25/2019


Total Malibu Media, LLC Copyrights Infringed: 4




                                                    EXHIBIT B
CNJ852
